Exhibit 10.6

JENSEN OBLIGATIONS ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is dated
December 29, 2007 from ALTAMA DELTA CORPORATION, a Delaware corporation
(“Altama”), to PHOENIX FOOTWEAR GROUP, INC., a Delaware corporation (“Seller”).

WHEREAS, Seller and Tactical Holdings, Inc., a Delaware corporation (“Buyer”)
have entered into a Stock Purchase Agreement dated as of December 29, 2007 (the
“Stock Purchase Agreement”), in which Seller has agreed to sell all of the
outstanding capital stock of Altama to Buyer on the terms and conditions set
forth in the Stock Purchase Agreement;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Stock Purchase Agreement;

WHEREAS, Altama has certain payment obligations to Aage Jensen (the “Jensen
Obligations”), pursuant to an employment agreement between Altama and Aage
Jensen dated December 29, 1987 (the “Jensen Agreement”);

WHEREAS, to induce Buyer to execute, deliver and perform its obligations under
the Stock Purchase Agreement, Seller has agreed to become fully responsible for
all of Altama’s liabilities and obligations under the Jensen Agreement,
including without limitation the Jensen Obligations; and

WHEREAS, Altama and Seller desire to execute this Assignment to evidence the
transfer and assignment by Altama, and the assumption by Seller, of the Jensen
Agreement, including without limitation the Jensen Obligations contained
therein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and in accordance with and subject to the terms of the Stock
Purchase Agreement:

ALTAMA HEREBY ASSIGNS, TRANSFERS AND CONVEYS to Seller all of Altama’s rights
and obligations with respect to the Jensen Agreement to the extent arising after
the date hereof;

SELLER HEREBY ACCEPTS the foregoing assignment and assumes all of the
liabilities and obligations of Altama under the Jensen Agreement, including
without limitation the Jensen Obligations. Seller shall indemnify the Buyer
Indemnitees and hold each of them harmless from and against and pay on behalf of
or reimburse such Buyer Indemnitees in respect of any Adverse Consequences any
Buyer Indemnitee may shall suffer, sustain or become subject to, to the extent
resulting from, in connection with, relating or incidental to or by virtue of
the Jensen Agreement or the Jensen Obligations.



--------------------------------------------------------------------------------

Nothing expressed or implied in this Assignment is intended, or shall be
construed, to confer upon or give any person or entity other than the parties
hereto, and their successors or permitted assigns, any right, remedy, obligation
or liability under or by reason of this Assignment, or result in such person or
entity being deemed a third party beneficiary of this Assignment.

Seller’s assumption of the Jensen Agreement as set forth in this Assignment
shall not be construed to defeat, impair or limit in any way the rights, claims
or remedies of Buyer or Seller under the terms and provisions of the Stock
Purchase Agreement. In the event of a conflict between the terms and conditions
set forth in this Assignment and the terms and conditions set forth in the Stock
Purchase Agreement, or the interpretation and application thereof, the terms and
conditions set forth in the Stock Purchase Agreement shall prevail, govern and
control in all respects.

This Assignment may be executed in one or more counterparts for the convenience
of the parties hereto, all of which together shall constitute one and the same
agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been executed as of the date and year
first above written.

 

ALTAMA DELTA CORPORATION By:   /s/ Scott Sporrer Name:   Scott Sporrerr Title:  
Chief Financial Officer PHOENIX FOOTWEAR GROUP, INC. By:   /s/ James Riedman
Name:   James Riedman Title:   Chairman